DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Qiang (English Translated Chinese Publication No.: CN2879088 Y), hereinafter referred to as Qiang ‘088, in view of Hilberer (U.S. PG Pub No.: 2011/0139263 A1), hereinafter referred to as Hilberer ‘263.

Regarding claim 1, Qiang ‘088 discloses a compressed air drying system, comprising: a compressed air supply (14) and a compressed air demand {as shown in Figs. 1-2: page 4: (Mode of execution)}; a plurality of drying units (10) arranged in parallel between the compressed air supply and the compressed air demand, each of the plurality of drying units comprising a precooler/preheater (1), a main cooler (3) and a moisture separator (2) {as shown in Figs. 1-2: page 4: (Mode of execution)}; the precooler/preheater of each drying unit comprising a drying unit air inlet (16) connected to the compressed air supply, a drying unit air outlet (17) connected to the compressed air demand, a precooler air outlet (18) and a preheater air inlet (19) {as shown in annotated Fig. 1-2}; the main cooler of each drying unit comprising a main cooler air inlet (20) and a main cooler air outlet (21), the main cooler air inlet being connected to the precooler air outlet of the respective precooler/preheater {as shown in annotated Fig. 1-2}; the moisture separator of each drying unit comprising a moisture separator air inlet (22) and a moisture separator air outlet (23), the moisture separator air inlet being connected to the main cooler air outlet of the respective main cooler {as shown in annotated Fig. 1-2}; the preheater air inlet of the precooler/preheater of each drying unit being connected to the moisture separator air outlet of the respective moisture separator {as shown in annotated Fig. 1-2}; all of the drying unit air inlets of the plurality of drying units being connected to the compressed air supply and all of the drying unit air outlets of the plurality of drying units being connected to the compressed air demand {as shown in annotated Figs. 1-2}.
However, Qiang ‘088 fails to disclose the limitations of a separate air valve being connected to each of the plurality of drying units and being disposed between the compressed air supply and compressed air demand to separately control airflow through each of the plurality of drying units.  

Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Qiang ‘088 in view of Hilberer ‘263 to include the use of a separate air valve, in order facilitate considerable saving of compressed air during the non-feed phase {Hilberer ‘263 - ¶ [0050]}
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Qiang ‘088 in view of Hilberer ‘263 to obtain the invention as specified in claim 1.

Regarding claim 2, the combination of Qiang ‘088 and Hilberer ‘263 disclose and teach the compressed air drying system according to claim 1, Qiang ‘088 discloses wherein the main cooler of each of the plurality of drying units is a heat exchanger (10) in communication with a refrigerant {as shown in Fig. 2: page 4: (Mode of execution)}.  

Regarding claim 3, the combination of Qiang ‘088 and Hilberer ‘263 disclose and teach the compressed air drying system according to claim 2, Qiang ‘088 discloses wherein each drying unit further comprises a refrigerant compressor (7) compressing gaseous refrigerant {as shown in Fig. 2: page 4: (Mode of execution)}, and Qiang ‘088 as modified by Hilberer ‘263 further disclose the limitations of comprising a controller (34) capable of shutting off a power supply to the refrigerant compressor (22) of one of the plurality drying units (12) corresponding to a closed separate air valve {as shown in Fig. 2: ¶¶ [0020], [0044] and [0046]}.  

Regarding claim 4, the combination of Qiang ‘088 and Hilberer ‘263 disclose and teach the compressed air drying system according to claim 3, Qiang ‘088 discloses wherein the refrigerant compressor runs at a continuous speed and load capacity when power is supplied thereto {as shown in Fig. 2: page 4: (Mode of execution)}.  

Regarding claim 5, the combination of Qiang ‘088 and Hilberer ‘263 disclose and teach the compressed air drying system according to claim 1, Qiang ‘088 further discloses comprising an inlet air header (14), the inlet air header being connected to the compressed air supply and each of the drying unit air inlets of the plurality of drying units being connected to the inlet air header, each of the separate air valves being connected between the inlet air header and a respective one of the plurality of drying units (10) {as shown in Fig. 2}.  

Regarding claim 6, the combination of Qiang ‘088 and Hilberer ‘263 disclose and teach the compressed air drying system according to claim 1, Qiang ‘088 as modified by Hilberer ‘263 further disclose the limitations of comprising a controller (34) coupled to each of the separate air valves (32), the controller capable of closing one or more of the separate air valves when the compressed air demand is below a threshold {as shown in Fig. 2}.  

Regarding claim 7, the combination of Qiang ‘088 and Hilberer ‘263 disclose and teach the compressed air drying system according to claim 6, Qiang ‘088 as modified by Hilberer ‘263 further disclose the limitations of wherein the controller is capable monitoring an air pressure drop between the drying unit air inlet and the drying unit air outlet of at least one of the plurality of drying units, and closes one or more of the separate air valves when the pressure drop is below a threshold {see Figs. 7-8: ¶¶ [0060-0061]}.  

Regarding claim 8, the combination of Qiang ‘088 and Hilberer ‘263 disclose and teach the compressed air drying system according to claim 6, Qiang ‘088 discloses wherein the main cooler is a heat exchanger (10) in communication with a refrigerant, the refrigerant flowing through a refrigerant compressor (7)  and a refrigerant condenser (13), the refrigerant also flowing through a bypass {as shown in Fig, wherein valve 8 is located on a bypass} connected at one end between the refrigerant compressor and the refrigerant condenser and at another end between the refrigerant condenser and the heat exchanger, a hot gas bypass valve (8) being disposed in the bypass and being controlled by an outlet of the refrigerant condenser such that the valve opens and closes based on a pressure or temperature in the bypass and/or between the refrigerant condenser and the heat exchanger {as shown in Figs. 1-2: page 4: (Mode of execution)}, and Qiang ‘088 as modified by Hilberer ‘263 further discloses the limitations of the 

Regarding claim 9, the combination of Qiang ‘088 and Hilberer ‘263 disclose and teach the compressed air drying system according to claim 6, Qiang ‘088 as modified by Hilberer ‘263 further discloses the controller capable of monitoring an air temperature between the main cooler air outlet and the preheater air inlet of at least one of the plurality of drying units, and opens one or more of the separate air valves when the temperature is above a threshold {see ¶¶ [0016], [0025], [0046] and [0049-0050]}.  

Regarding claim 10, the combination of Qiang ‘088 and Hilberer ‘263 disclose and teach the compressed air drying system according to claim 6, Qiang ‘088 as modified by Hilberer ‘263 further discloses the limitations of the controller capable of monitoring (1) an air pressure of the drying unit air inlet, (2) an air pressure drop between the drying unit air inlet and the drying unit air outlet, (3) an air temperature of the drying unit air inlet, and (4) an air temperature between the main cooler air outlet and the preheater air inlet, of at least one of the plurality of drying units, and opens or closes one or more of the separate air valves based on a correlation thereof {see ¶¶ [0016], [0025], [0046] and [0049-0050]}.  

Regarding claim 11, the combination of Qiang ‘088 and Hilberer ‘263 disclose and teach the compressed air drying system according to claim 6, Qiang ‘088 as modified by Hilberer ‘263 further discloses the limitations of wherein the controller capable shutting off a power supply to individual ones of the plurality of drying units which correspond to the separate air valves that are closed {see ¶¶ [0016], [0025], [0046] and [0049-0050]}.  

Regarding claim 12, the combination of Qiang ‘088 and Hilberer ‘263 disclose and teach the compressed air drying system according to claim 6, Qiang ‘088 discloses further comprising a base drying unit (10) arranged in parallel with the plurality of drying units between the compressed air supply and the compressed air demand and being connected to the compressed air supply with a base drying unit air inlet and being connected to the compressed air demand 

 Regarding claim 14, the combination of Qiang ‘088 and Hilberer ‘263 disclose and teach the compressed air drying system according to claim 1, Qiang ‘088 as modified by Hilberer ‘263 further discloses the limitations of comprising a controller (34) capable on being coupled to each of the separate air valves, the controller closing one or more of the separate air valves when the compressed air demand is below a threshold, wherein the main cooler of each of the plurality of drying units is a heat exchanger in communication with a refrigerant {as shown in Fig. 2: ¶¶ [0020], [0044] and [0046]}.  

Regarding claim 15, the combination of Qiang ‘088 and Hilberer ‘263 disclose and teach the compressed air drying system according to claim 14, Qiang ‘088 discloses further comprising an inlet air header (24), the inlet air header being connected to the compressed air supply and each of the drying unit air inlets (16) of the plurality of drying units being connected to the inlet air header, each of the separate air valves being connected between the inlet air header and a respective one of the plurality of drying units {as shown in annotated Fig. 2}
  
Regarding claim 16, the combination of Qiang ‘088 and Hilberer ‘263 disclose and teach the compressed air drying system according to claim 15, Qiang ‘088 discloses wherein each drying unit further comprises a refrigerant compressor (7) compressing gaseous refrigerant {as shown in Fig. 2: page 4: (Mode of execution)}, and Qiang ‘088 as modified by Hilberer ‘263 further disclose the limitations of the controller capable of shutting off a power supply to the refrigerant compressor of one of the plurality drying units corresponding to a closed separate air valve {as shown in Fig. 2: ¶¶ [0020], [0044] and [0046]}. 
 
Regarding claim 17, the combination of Qiang ‘088 and Hilberer ‘263 disclose and teach the compressed air drying system according to claim 16, Qiang ‘088 as modified by Hilberer ‘263 further disclose the limitations of wherein the controller capable of monitoring an air pressure drop between the drying unit air inlet and the 13IRND-1 987drying unit air outlet of at least one of the 

Regarding claim 18, the combination of Qiang ‘088 and Hilberer ‘263 disclose and teach the compressed air drying system according to claim 16, Qiang ‘088 discloses wherein the main cooler is a heat exchanger (10) in communication with a refrigerant, the refrigerant flowing through a refrigerant compressor (7) and a refrigerant condenser (13), the refrigerant also flowing through a bypass {as shown in Fig, wherein valve 8 is located on a bypass) connected at one end between the refrigerant compressor and the refrigerant condenser and at another end between the refrigerant condenser and the heat exchanger, a hot gas bypass valve (8) being disposed in the bypass and being controlled by an outlet of the refrigerant condenser such that the valve opens and closes based on a pressure or temperature in the bypass and/or between the refrigerant condenser and the heat exchanger {as shown in Figs. 1-2: page 4: (Mode of execution)}, Qiang ‘088 as modified by Hilberer ‘263 further discloses the limitations of the controller capable of monitoring the pressure or temperature of at least one of the plurality of drying units and closes one or more of the separate air valves based on the pressure or temperature {see Figs. 7-8: ¶¶ [0060-0061]}.  

Regarding claim 19, the combination of Qiang ‘088 and Hilberer ‘263 disclose and teach the compressed air drying system according to claim 16, Qiang ‘088 as modified by Hilberer ‘263 further disclose the limitations of wherein the controller is capable monitoring an air temperature between the main cooler air outlet and the preheater air inlet of at least one of the plurality of drying units, and opens one or more of the separate air valves when the temperature is above a threshold {see Figs. 7-8: ¶¶ [0060-0061]}. 

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qiang ‘088 and Hilberer ‘263 as applied to claims 3, 12 and 16 above, in view of De Piero et al. (U.S. PG Pub No.: 2013/0000341 A1), hereinafter referred to as De Piero et al. ‘341.
Regarding claim 13, the combination of Qiang ‘088 and Hilberer ‘263 disclose and teach the compressed air drying system according to claim 12, Qiang ‘088 discloses wherein the base drying unit comprises a heat exchanger (10) in communication with a refrigerant and a base refrigerant compressor compressing gaseous refrigerant {as shown in Fig. 2: page 4: (Mode of execution)}.
However, Qiang ‘088 fails to disclose the limitation of the base 12IRND-1 987 refrigerant compressor being a variable speed compressor or a variable load capacity compressor. 
De Piero et al. ‘341 teach: the concept of the base 12IRND-1 987 refrigerant compressor being a variable speed compressor or a variable load capacity compressor {see ¶ [0041]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Qiang ‘088 compressor by the compressor of De Piero et al. ‘341 so as to include the use of a variable speed compressor or a variable load capacity compressor, in order to ensure that the cooling capacity is maintain while realizing energy saving {De Piero et al. ‘341 - ¶ [0041]}. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Qiang ‘088 in view of De Piero et al. ‘341 to obtain the invention as specified in claim 13.

Regarding claim 20, the combination of Qiang ‘088 and Hilberer ‘263 disclose and teach the compressed air drying system according to claim 16, Qiang ‘088 discloses further comprising a base drying unit (10) arranged in parallel with the plurality of drying units between the compressed air supply and the compressed air demand and being connected to the compressed air supply with a base drying unit air inlet (16) and being 14IRND-1 987 connected to the compressed air demand with a base drying unit air outlet (17) and the base drying unit comprises a heat exchanger (10) in communication with a refrigerant and a base refrigerant compressor (7) compressing gaseous refrigerant, compressed air constantly flowing through the base drying unit to provide compressed dry air to the compressed air demand without being shut off by the controller{as shown in Fig. 2: page 4: (Mode of execution)}.
However, the combination of Qiang ‘088 and Hilberer ‘263 fail to disclose the limitations of the refrigerant compressor of each of the plurality of drying units runs at a continuous speed 
De Piero et al. ‘341 teach: the concept of the base 12IRND-1 987 refrigerant compressor being a variable speed compressor or a variable load capacity compressor {see ¶ [0041]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Qiang ‘088 compressor by the compressor of De Piero et al. ‘341 so as to include the use of the refrigerant compressor of each of the plurality of drying units that runs at a continuous speed and load capacity when power is supplied thereto, the base refrigerant compressor being a variable speed compressor or a variable load capacity compressor, in order to ensure that the cooling capacity is maintain while realizing energy saving {De Piero et al. ‘341 - ¶ [0041]}. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Qiang ‘088 in view of De Piero et al. ‘341 to obtain the invention as specified in claim 20.


    PNG
    media_image1.png
    924
    812
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    924
    810
    media_image2.png
    Greyscale




Conclusion
2.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub. U.S. 2014/0165633 A1 to De Pier et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
04/04/2021